                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF ALASKA


SOUTHEAST ALASKA CONSERVATION                       )
COUNCIL; ALASKA RAINFOREST                          )
DEFENDERS; CENTER FOR BIOLOGICAL                    ) Case No. 1:19-cv-00006-SLG
DIVERSITY; SIERRA CLUB; DEFENDERS OF                )
WILDLIFE; ALASKA WILDERNESS LEAGUE;                 )
NATIONAL AUDUBON SOCIETY; and                       )
NATURAL RESOURCES DEFENSE COUNCIL,                  )
                                                    )
          Plaintiffs,                               )
                                                    )
                   v.                               )
                                                    )
UNITED STATES FOREST SERVICE;                       )
UNITED STATES DEPARTMENT OF                         )
AGRICULTURE; DAVID SCHMID, in his                   )
official capacity as United States Forest Service   )
Region 10 Regional Forester; and EARL               )
STEWART, in his official capacity as Forest         )
Supervisor for the Tongass National Forest,         )
                                                    )
          Defendants.                               )

                  DECLARATION OF LINDA BAUMGARTNER




                                                               Exhibit 1, page 1 of 3

       Case 1:19-cv-00006-SLG Document 60-1 Filed 11/23/20 Page 1 of 3
                                                  Exhibit 1, page 2 of 3

Case 1:19-cv-00006-SLG Document 60-1 Filed 11/23/20 Page 2 of 3
                                                  Exhibit 1, page 3 of 3

Case 1:19-cv-00006-SLG Document 60-1 Filed 11/23/20 Page 3 of 3
